Citation Nr: 0335904	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-01641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than June 21, 1993, 
for service connection and a rating of total disability based 
on individual unemployability (TDIU rating) for a psychiatric 
disorder.


ATTORNEY FOR THE BOARD

W. Yates, Counsel









INTRODUCTION

The veteran served on active duty from July 1954 to October 
1960.  This case comes to the Board of Veterans' Appeals 
(Board) from RO decisions which established service 
connection and a TDIU rating for a psychiatric disorder, 
effective June 21, 1993.  The veteran appeals for an earlier 
effective date.


FINDINGS OF FACT

1.  On June 21, 1993, many years after the veteran's service, 
the RO received his initial claim for service connection for 
a psychiatric disorder.

2.  The RO subsequently granted service connection for a 
psychiatric disorder, effective June 21, 1993.  Effective 
June 21, 1993, the RO assigned a schedular 70 percent rating 
for the psychiatric disorder, and based on this condition 
(which is the veteran's only service-connected disability) 
the RO assigned a TDIU rating, effective June 21, 1993.


CONCLUSION OF LAW

Service connection and compensation for the psychiatric 
disorder (including the TDIU rating) is not legally permitted 
prior to June 21, 1993, the date of VA receipt of the initial 
claim for service connection.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the Air Force from July 
1954 to October 1960.

An initial claim for VA compensation (VA Form 21-526) was 
received by the RO on June 21, 1993, as shown by mailroom 
date-stamp.  Next to his signature on the form, the veteran 
entered the date of December 13, 1992.  In the section of the 
form for indicating any prior VA claims, the veteran did not 
check the box for indicating a prior VA compensation claim.  
On the form, the veteran indicated the condition for which 
service connection was being claimed was "per military 
records."  In response to a subsequent RO inquiry, he 
indicated he was seeking service connection for a psychiatric 
disorder.

After receiving the June 21, 1993 claim, the RO developed 
service and post-service medical evidence.  

The RO initially denied service connection for a psychiatric 
disorder in October 1994.  The veteran appealed that 
decision, and the Board remanded the case in November 1999.

In an April 2001 decision, based on all the assembled 
evidence, the RO granted service connection for a psychiatric 
disorder (schizoaffective disorder), effective from the June 
21, 1993 claim.  The RO assigned an initial rating of 70 
percent for the psychiatric disorder, effective June 21, 
1993.  

In April 2001, the RO notified the veteran of this action, 
and he was invited to submit a claim for a TDIU rating on an 
enclosed VA Form 21-8940.  He returned the completed TDIU 
claims form to the RO in June 2001.

In a March 2002 decision, based on all the evidence, the RO 
granted the veteran a TDIU rating due to the effects of the 
psychiatric disorder (the only service-connected condition), 
and the TDIU rating was made effective June 21, 1993, which 
is the same as the effective date of service connection.

In subsequent statements, the veteran essentially contended 
that service connection and a TDIU rating for a psychiatric 
disorder should be effective prior to June 21, 1993.  He 
stated that he believed he filed an earlier claim in 1991, 
although he did not give particulars of this.  He also noted 
that he was treated for psychiatric problems in the years 
after service, and he suggested that this justified an 
earlier effective date.  In a January 2003 statement, the 
veteran request a hearing.  The RO then sent him a January 
2003 letter asking him to clarify the type of hearing he 
wanted; he was told that if he did not respond in 30 days, it 
would be assumed he did not want a hearing and his case would 
be forwarded to the Board.  The veteran did not respond, and 
thus there is no pending hearing request.

Analysis

The veteran claims an effective date earlier than June 21, 
1993 for service connection and a TDIU rating for a 
psychiatric disorder.  The outcome of this case turns on the 
law and not the evidence, and thus the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) are inapplicable.  See Mason v. Principi, 16 
Vet.App. 129 (2002); Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002).  Even assuming that the 
VCAA provisions apply to this case, there has been VA 
compliance with the notice and duty to assist provisions of 
the law.  The file shows that through correspondence, rating 
decisions, and the statement of the case, the veteran has 
been notified of the evidence necessary to substantiate his 
claim for an earlier effective date, and all relevant 
documents have been obtained.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

The law provides that the effective date for service 
connection and compensation for a disability is the day 
following separation from active duty, or the day entitlement 
arose, if the claim is filed within the year after active 
duty.  When the claim is filed more than a year after active 
duty, the effective date for service connection and 
compensation will be the date of VA receipt of the claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2); Andrews v. 
Principi, 16 Vet.App. 309 (2002); Rodriguez v. West, 189 F.3d 
1351 (Fed.Cir. 1999).  

A claim for VA benefits, whether formal or inform, must be in 
writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez, supra; 
Lalonde v. West, 12 Vet.App. 377 (1999).  Treatment records 
by themselves do not constitute informal claims for service 
connection.  38 C.F.R. § 3.157; Sears v. Principi, 16 
Vet.App. 244 (2002).  While the VA should broadly interpret 
submissions from a veteran, it is not required to conjure up 
claims not specifically raised.  Brannon v. West, 12 Vet.App. 
32 (1998).   

In the veteran's claim received by the RO on June 21, 1993, 
he acknowledged he had not earlier claimed VA compensation.  
Indeed, the claims file shows no formal or informal claim for 
service connection for a psychiatric disorder prior to the 
June 21, 1993 claim.  Earlier treatment records over the 
years since service do not constitute informal claims for 
service connection.  As the first claim for service 
connection for a psychiatric disorder was not received by the 
VA until June 21, 1993, years after service, service 
connection for the condition is not legally permitted prior 
to that date.

A compensation rating of any percentage amount is not 
permitted prior to the date on which service connection 
becomes effective.  On the initial grant of service 
connection, different percentage compensation ratings may be 
assigned for different periods of time, starting with the 
effective date of service connection, based on the facts 
found.  Fenderson v West, 12 Vet.App. 119 (1999).  Here, 
beginning June 21, 1993 when service connection for a 
psychiatric disorder became effective, the RO assigned a 70 
percent rating for the condition, and based on this sole 
service-connected disability, it also assigned a TDIU rating 
(see 38 C.F.R. § 4.16) effective from June 21, 1993.  No 
percentage rating, let alone a TDIU rating, may be given for 
the psychiatric disorder prior to June 21, 1993, when service 
connection became effective.

The law, and not the evidence, is determinative of the 
outcome of this case.  As a matter of law, there is no legal 
entitlement to an effective date earlier than June 21, 1993, 
for service connection and a TDIU rating for a psychiatric 
disorder.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  Thus the 
claim for an earlier effective date must be denied.



ORDER

An earlier effective date for service connection and a TDIU 
rating for a psychiatric disorder is denied.  





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



